internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc tege eoeg et2-spr-107767-00 date date legend company plan dear on date the internal_revenue_service issued letter_ruling plr-105270-98 to the company the purpose of this letter is to inform you that letter_ruling is being reconsidered and consequently that the conclusions set forth therein may no longer be relied on letter_ruling concluded that the plan satisfied the requirements of sec_62 of the internal_revenue_code and that amounts paid under the plan could be treated as paid under a reimbursement or other expense allowance arrangement in accordance with sec_62 the service is reconsidering the circumstances under which the concurrent adoption of a salary reduction arrangement and a reimbursement or other expense allowance arrangement constitutes in substance a recharacterization of wages that is not permitted under sec_62 unless it was part of a closing_agreement a letter_ruling found not to be in accord with the current views of the service may be revoked or modified the revocation may be effected by a notice to the taxpayer to whom the letter_ruling was originally issued if a letter_ruling is revoked the revocation applies to all years open under the statute_of_limitations unless the service uses its discretionary authority under sec_7805 to limit the retroactive effect of the revocation section dollar_figure of revproc_2000_1 2000_1_irb_46 date see also sec_601_201 and of the statement of procedural regulations if a letter_ruling is issued covering a continuing action or series of actions and the letter_ruling is later found not to be in accord with the position of the service the division counsel associate chief_counsel tax exempt and government entities ordinarily will limit the retroactive effect of the revocation to a date that is not earlier than that on which the letter_ruling is revoked a taxpayer to whom a letter_ruling has been issued may request that the division counsel associate chief_counsel tax exempt and government entities limit the retroactive effect of any revocation a request to limit the retroactive effect of the revocation must be in the general form of and meet the general requirements for a letter_ruling request see section dollar_figure of revproc_2000_1 2000_1_irb_46 date if the company wishes to oppose the revocation of letter_ruling a written_statement explaining the company’s reasons and arguments including any supporting documentation must be submitted to the division counsel associate chief_counsel tax exempt and government entities on or before date in the absence of a written submission by the company on or before date letter_ruling will be revoked as of that date a request to limit the retroactive effect of such revocation may be made in accordance with section dollar_figure of revproc_2000_1 this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that this letter may not be used or cited as precedent you must attach a copy of this letter_ruling to any_tax return to which it is relevant we enclose a copy for that purpose sincerely mary oppenheimer assistant chief_counsel exempt_organization employment_tax government entities
